21-10249-mg          Doc 35       Filed 02/23/21 Entered 02/23/21 15:51:08              Main Document
                                               Pg 1 of 4



Hearing Date: February 25, 2021
Hearing Time: 10:00 a.m.

Michael B. Wolk, Esq.
LAW OFFICES OF MICHAEL B. WOLK, P.C.
155 East 55th Street, Suite 300B
New York, New York 10022
Tel: 917-238-0576
Email: michael.wolk@wolkgroup.com
Counsel for Joinder Creditor(s)
 Public Interest Capital, LLC
 Individually and as Proposed Creditor-Class Claim Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                            Chapter 11

NAVIENT SOLUTIONS, LLC,                                            Case No. 21-10249 (MG)

                                    Alleged Debtor.              Hon. Martin Glenn
---------------------------------------------------------------x
LABARRON TATE, SARAH BANNISTER,
and BRANDON HOODS,

                                   Petitioning Creditors,

        -against-

NAVIENT SOLUTIONS, LLC,

                                    Respondent.
---------------------------------------------------------------x

        JOINDER IN INVOLUNTARY CASE PURSUANT TO 11 U.S.C. 303(c)
        AND RULE 1003(b) OF THE FEDERAL BANKRUPTCY RULES

        Pursuant to 11 U.S.C. 303(c) and Rule 1003(b) of the Federal Bankruptcy Rules, Public

Interest Capital, LLC (“PICAP”), in PICAP’s individual capacity, as well as in PICAP’s capacity

as a proposed creditor-class claim representative on behalf of all similarly situated persons or

entities holding creditor claims against the alleged debtor Navient Solutions, LLC (“Alleged

Debtor”), all of which are neither contingent nor subject to a bona fide dispute by virtue of, inter
21-10249-mg       Doc 35      Filed 02/23/21 Entered 02/23/21 15:51:08             Main Document
                                           Pg 2 of 4



alia, merits rulings involving the adjudicated liability of the Alleged Debtor, issued on August

31, 2020 by the United States Court of Appeals for the Tenth Circuit in McDaniel v. Navient

Solutions, LLC (In re McDaniel), 973 F.3d 1083 (10th Cir. 2020) (the “Federal Appellate

McDaniel-Liability Ruling”), and on October 22, 2019 by the United States Court of Appeals for

the Fifth Circuit in Crocker, et al. v. Navient Solutions, LLC and Navient Credit Finance

Corporation (In re Crocker), 941 F.3d 206 (5th Cir. 2019) (the “Federal Appellate Crocker-

Liability Ruling”) (together, with the Federal Appellate McDaniel-Liability Ruling, the “Federal

Appellate Liability Rulings”), hereby join this case in support of the involuntary petition

heretofore filed by the above-captioned Petitioning Creditors against the Alleged Debtor and, in

connection therewith, PICAP respectfully alleges as follows:

1.     Pursuant to the Federal Appellate McDaniel-Liability Ruling - - and a subsequent

assignment of all monetary rights arising therefrom, relating thereto, or in connection therewith,

to PICAP - - PICAP, in its individual capacity, holds an unsecured claim against the Alleged

Debtor that is noncontingent, liquidated, and not subject to a bona fide dispute as to liability,

(a) in the amount of not less than $37,000, representing the amount that the Alleged Debtor

wrongfully and illegally collected from PICAP’s predecessor-in-interest after the bankruptcy

discharge of PICAP’s predecessor-in-interest and (b) in the amount of not less than $300,000,

representing an approximate amount of legal fees and litigation expenses incurred by PICAP’s

predecessor-in-interest in connection with its successful litigation against the Alleged Debtor,

culminating in the Federal McDaniel-Liability Ruling issued against the Alleged Debtor.

2.     Pursuant to the Federal Appellate McDaniel-Liability Ruling - - and a subsequent

assignment of all creditor-class claim rights arising therefrom, relating thereto, or in connection

therewith, to PICAP - - PICAP, in its capacity as a proposed creditor-class claim representative
21-10249-mg       Doc 35      Filed 02/23/21 Entered 02/23/21 15:51:08             Main Document
                                           Pg 3 of 4



on behalf of all similarly situated persons or entities, holds an unsecured, creditor-class claim

against the Alleged Debtor that is noncontingent, liquidated, and not subject to a bona fide

dispute as to liability, in the anticipated amount of several billion dollars, representing sums that

the Alleged Debtor (a) wrongfully and illegally collected from the creditor-class after the

bankruptcy discharge of the creditor-class and (b) additionally owes the creditor-class arising

from the Alleged Debtor’s violations of, inter alia, federal and state consumer protection

statutes involving the creditor-class.

3.     The address of the Joining Creditor(s) are as follows:

       Public Interest Capital, LLC
       In Its Individual Capacity And In Its Capacity As A Proposed
        Creditor-Class Claim Representative
       c/o Law Offices of Michael B. Wolk, P.C., as an authorized
        litigation representative for Public Interest Capital, LLC
       155 East 55th Street, Suite 300B
       New York, New York 10022




       [rest of page intentionally left blank]
21-10249-mg        Doc 35     Filed 02/23/21 Entered 02/23/21 15:51:08              Main Document
                                           Pg 4 of 4



       WHEREFORE, pursuant to 11 U.S.C. 303(c) and Rule 1003(b) of the Federal

Bankruptcy Rules, PICAP and the Joinder Creditor(s) respectfully join this case in support

of the involuntary petition heretofore filed by the above-captioned Petitioning Creditors against

the Alleged Debtor and, in connection therewith, PICAP and the Joinder Creditor(s) respectfully

request that the Court (a) direct the Alleged Debtor to file a list of its unsecured creditors to

afford such unsecured creditors a reasonable opportunity to decide whether to join the

involuntary petition and (b) proceed with appropriate factfinding, discovery, and trial

proceedings on the involuntary petition herein, and the Joinder thereto.

Dated: February 23, 2021
       New York, New York

                                               Respectfully submitted,

                                               Law Offices of Michael B. Wolk, P.C.

                                               By: ____/s/ Michael B. Wolk________
                                                      Michael B. Wolk
                                               155 East 55th Street, Suite 300B
                                               New York, New York 10022
                                               Tel: 917-238-0576
                                               Email: michael.wolk@wolkgroup.com
                                               Counsel for Public Interest Capital, LLC
                                               Individually and as Proposed Creditor-Class
                                               Claim Representative
